t c summary opinion united_states tax_court ronald l heidrick petitioner v commissioner of internal revenue respondent docket no 9964-00s filed date dennis r watt for petitioner jeremy l mcpherson for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively a dollar_figure addition_to_tax under sec_6651 for and accuracy-related_penalties under sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure respectively for the years at issue the issues for decision are whether petitioner’s gold mining activity was an activity_not_engaged_in_for_profit under sec_183 during the years in question whether petitioner is entitled to certain deductions attributable to the activity whether petitioner is liable for an addition_to_tax under sec_6651 for and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was georgetown california during the years at issue petitioner worked as a deck engineer and hydraulic equipment operator for a dredging and numerous other issues were settled by the parties both prior to and during trial involving a child care tax_credit a cost_of_goods_sold deduction certain unreimbursed employee business_expenses the amount of applicable self-employment_tax and amounts allowable on schedule c profit or loss from business as expenses relating to the business activity at issue construction company his employer was not in the gold mining business petitioner began searching for gold using a pan shovel and pick in in using his knowledge of dredging gained from his employment he began mining for gold in rivers and streams in the foothills of mountains petitioner maintained his regular job expecting that the mining activity would supplement his income he mined sometimes at night but mostly on weekends because of the demands of his regular job he was able to perform additional mining during layoff periods petitioner read mining literature and attended a few meetings with others interested in gold mining but otherwise had no formal training in the activity he admired the work of author dave mccracken who has made a profit in gold dredging according to petitioner the mccracken operation enlists others to dredge for the gold that mccracken ultimately keeps other than a window-washing business in or petitioner was not engaged in other trade_or_business activities petitioner’s gold mining activity involved time effort money and risk after identifying a site for prospecting petitioner would haul heavy dredging equipment to the site he was a certified scuba diver to search for gold he would dive to depths of to feet and operate the dredging equipment for up to to hours mud gravel and other material from the river were brought up and screened through what was referred to as a sluice box any gold found would remain in the sluice box and the remaining material was returned to the river petitioner thereafter refined the material from the sluice box at his home and garage whatever gold petitioner refined was stored in glass vials that held or ounces each other than these vials petitioner did not keep records of the amounts of his gold recoveries he usually kept the vials in ammunition boxes buried underwater near his mining sites in petitioner brought his gold home to bottle and weigh it and it was stolen froma desk at his home a police report was filed petitioner estimates that the gold that was stolen was worth dollar_figure following the theft to the time of trial petitioner amassed approximately pounds of gold measured troy ounces to the pound petitioner sold dollar_figure dollar_figure and dollar_figure worth of gold in and respectively which he reported on his income_tax returns for those years in each of the years through petitioner sold less than dollar_figure worth of gold in the years at issue petitioner made all of his sales to petitioner did not claim a casualty_loss deduction for the theft and that question was not presented to the court ‘ petitioner estimated his accumulated gold to be worth approximately dollar_figure at the time of trial the same local jeweler but kept no receipts to document the transactions during the years at issue petitioner kept a calendar that contained notations of his mileage location dates worked at the gold mining activity and some expenditures he wrote san andreas cement plant or other notations on days he was dredging or tending to his equipment these calendars indicate that petitioner worked approximately days during and days during either dredging for gold or working at home on his gold dredging equipment no calendar for was introduced into evidence nor was any testimony offered as to how much time petitioner spent on his activity that year with respect to expenses_incurred in the gold mining activity petitioner did not keep a general ledger or other formal records he kept some store receipts and canceled checks for items purchased for the mining operation and had photographs of his dredging and gold mining equipment other expenses and items such as mileage were documented only by notations on petitioner’s calendar or using receipts handwritten by petitioner or acquaintances who had sold petitioner pieces of equipment at least some of these homemade receipts were not prepared contemporaneously with the transactions rather petitioner admitted that he took inventory and gathered his receipts in about the same time he filed his returns for the years at issue petitioner utilized numerous items of equipment tools and supplies in his gold mining activity these items included dredges trailers winches tools dive gear rigging a ford truck a smoker craft a chevrolet van anda toyota petitioner performed his mining activity alone using this equipment petitioner filed his and federal_income_tax returns on date beginning with the return petitioner reported the income and expenses from his gold mining activity on schedule c profit or loss from business on his tax returns petitioner reported wage income of dollar_figure dollar_figure and dollar_figure respectively for and he reported unemployment_compensation of dollar_figure in dollar_figure in and dollar_figure in and on schedules c of his returns he reported gross_receipts from the sale of gold in the amounts of dollar_figure in dollar_figure in and dollar_figure in petitioner claimed depreciation_deductions of dollar_figure in dollar_figure in and dollar_figure in in petitioner reduced his gross_receipts by cost_of_goods_sold of dollar_figure petitioner reported net losses from his gold mining activity of dollar_figure in a dollar_figure cost_of_goods_sold claimed on the return and disallowed by respondent was conceded by petitioner dollar_figure in and dollar_figure in petitioner also experienced net losses from the gold mining activity in the years subseguent to the years at issue respondent determined that petitioner’s gold mining activity was not an activity engaged in for profit under sec_183 on this and all other issues petitioner bears the burden_of_proof sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 to deduct expenses of an activity under either sec_162 or sec_212 and thus avoid the limitations of sec_183 a taxpayer must show that he or she engaged in or carried on the activity with the objective of making a profit see sec_1 a income_tax regs in the u s court_of_appeals for the ninth circuit ’ a taxpayer must show that the activity was sec_7491 provides that under certain circumstances the burden_of_proof is on the secretary with respect to a taxpayer’s liability for taxes penalties and additions to tax in court proceedings arising in connection with examinations commencing after date the parties stipulated that the examination of petitioner’s returns commenced prior to date but for the provisions of sec_7463 the decision in this case would be appealable to the u s court_of_appeals for the ninth circuit see sec_7482 a this court generally applies the law in a manner consistent with the holdings of the continued entered into with the dominant hope and intent of realizing a profit 4_f3d_709 9th cir profit must be the predominant primary or principal objective affg tcmemo_1991_212 933_f2d_757 9th cir machado v commissioner tcmemo_1995_526 affd without published opinion 119_f3d_6 9th cir warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir this court considers whether an activity is engaged in for profit ona case by case basis taking into account the facts and circumstances involved see 72_tc_411 affd without published opinion 647_f2d_170 9th cir the taxpayer’s expectation of profit need not be reasonable but it must be established that the activity was conducted with a good_faith expectation of making a profit 72_tc_659 golanty v commissioner supra pincite sec_1_183-2 income_tax regs in assessing a profit_motive greater weight is given to objective facts over the taxpayer’s mere statement of intent 781_f2d_724 9th cir continued court_of_appeals to which an appeal of its decision lies 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 affg lahr v commissioner tcmemo_1984_472 sec_1_183-2 income_tax regs a nonexclusive list of factors set forth in the income_tax regulations guides the sec_183 analysis by providing relevant facts and circumstances to be considered in determining whether the requisite profit objective has been shown these factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs although no one factor is conclusive a record of substantial losses over many years and the unlikelihood of achieving a profit are indicative that an activity is not engaged in for profit 28_f3d_1024 10th cir affg 99_tc_132 in evaluating the foregoing factors the court may consider evidence from years subsequent to the years in issue to -- - the extent it may create inferences regarding the existence of a profit_motive in the earlier years hillman v commissioner tcmemo_1999_255 citing hoyle v commissioner t c memo a ctual profits or losses in those and subsequent years have probative although not determinative significance in such evaluation smith v commissioner tcmemo_1993_140 the fact that the taxpayer carries on an activity ina businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs other indicia of a profit objective include carrying on an activity in a manner substantially_similar to other activities of the same nature that are profitable changing operating methods adopting new techniques or abandoning unprofitable methods in a manner consistent with an intent to improve profitability id gold mining and other similar speculative activities are different from most other business activities because they generally produce no significant income until a find is made and then the income is earned in one lump sum in harrison v commissioner tcmemo_1996_509 this court found that a taxpayer’s contemporaneous handwritten lists of expenses were sufficient records of his gold mining and treasure salvaging activity for purposes of sec_183 the court acknowledged in that case the treasure hunting activity was different from petitioner’s other businesses different record keeping methods are therefore expected and lack of record keeping is not determinative of intent treasure hunting is not the type of business where thorough records of gains and losses are necessary to a successful operation cf farrell v commissioner tcmemo_1983_542 this type of activity is likely to generate only expenditures with no income until a find is made at which time the income will come in one lump sum therefore we find that contemporaneous handwritten lists of expenses were sufficient records for this type of activity in this case petitioner did not maintain any contemporaneous written record of the timing location and amount of gold he recovered he stored his gold in vials that would hold only specified amounts while the vials could provide some visual indication of the amount of gold on hand they were kept buried in ammunition boxes under water at dredging sites making regular visual inventory difficult he maintained no records of the gold so stored such a practice while permissible is hardly businesslike in addition when petitioner sold small amounts of gold he kept no receipts petitioner did maintain some written records of his expenses although not in an organized or systematic way and not in harrison v commissioner tcmemo_1996_509 the court treated the taxpayer’s gold mining and treasure salvaging operations as one activity for purposes of sec_183 for all his expenses these records mainly consisted of canceled checks some store receipts a significant number of handwritten self-prepared or general purposes receipts and calendars for and with notations indicating locations mileage anda few expenses on given dates some of these expense records were obviously prepared for trial unlike the taxpayer in harrison v commissioner supra petitioner did not keep records contemporaneously with his expenditures at least not consistently no calendar for was introduced into evidence the manner in which petitioner kept records of his activity was not in the traditional sense businesslike the conclusion reached in massingill v commissioner tcmemo_1996_162 affd without published opinion 156_f3d_1237 9th cir also applies here petitioner’s compendium is not an adequate substitute for books_or_records of income and expenses the nonbusinesslike manner in which petitioner conducted his gold mining activity weighs against him in the determination of whether the activity was carried on for profit even with due recognition of the speculative nature of gold mining and prospecting petitioner did not demonstrate that he kept the kinds of books_and_records that would have enabled him to evaluate the financial condition of his mining activities nor did petitioner use his records to optimize profitability in tinnell v commissioner tcmemo_2001_106 the court stated the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented ina timely and efficient manner citations omitted see also steele v commissioner tcmemo_1983_63 checks served as adequate substantiation for claimed expenses but were not businesslike records this factor favors respondent preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with people who are expert in these practices may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs petitioner had personal experience that enabled him to conduct his gold mining activity he knew dredging from his primary job as a deck engineer and hydraulic equipment operator he was a certified scuba diver he was skilled in the use of dredging equipment he studied mining literature and attended a few meetings with others interested in gold mining he gained gold dredging experience from years of prospecting prior to however petitioner did not consult with experts in the manner designed to establish how such an activity could be conducted profitably petitioner’s gold mining efforts including those made in the years prior to those at issue had yielded what he valued as dollar_figure worth of gold all of which was stolen in thereafter he accumulated what he estimated to be dollar_figure worth of gold from the time of the theft to the time of trial considering the expenses petitioner claimed for the years at issue with the dollar_figure he accumulated in gold the court is skeptical that petitioner achieved a reasonable return petitioner believed that increasing his profitability was simply a matter of having more time to mine yet he did not increase his time in mining this factor favors respondent the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit daley v commissioner tcmemo_1996_259 sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs because petitioner had a full-time job during the years in question his time spent on the gold mining activity was necessarily limited primarily to weekends and layoff periods the record reflects that petitioner spent approximately days during and days during either working on the gold -- - mining activity or working at home on the equipment used in the activity although no calendar for was introduced the court infers a similar amount of activity for given the record as a whole moreover the activity was conducted regularly throughout the years at issue and occasionally petitioner took time off from his regular job to attend to his dredging equipment the court is satisfied that petitioner’s activity was not primarily recreational on this record petitioner’s expenditures of time and effort imply a profit objective this factor weighs in petitioner’s favor the term profit encompasses appreciation in the value of assets such as land used in an activity sec_1_183-2 income_tax regs the equipment petitioner used in his gold mining activity could only depreciate in the absence of any property with substantial appreciation potential the court does not consider this factor significant the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs the record reflects only one other entrepreneurial activity by petitioner a window cleaning business he operated in or -- - petitioner started that business as he put it just to put food in my gut and kept a log book of accounts and appointments petitioner’s window cleaning business experience is not particularly useful in deciding whether the gold mining activity was engaged in for profit the two activities were fundamentally different no evidence was offered on the window cleaning business at most his experience in the other business should have instilled in petitioner the need for complete and accurate books_and_records which petitioner did not carry over to his gold mining activity this factor favors respondent a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue beyond a period that would customarily be necessary to bring the operation to profitable status such continued losses if not explainable as customary business risks or reverses may be indicative that the activity is not engaged in for profit a series of years in which net_income was realized would indicate that the activity 1s engaged in for profit sec_1_183-2 income_tax regs the profit loss history of petitioner’s gold mining activity for the years at issue is summarized as follows gold sales sch c expenses net_income loss_year reported reported from gold mining s dollar_figure dollar_figure big_number big_number big_number big_number big_number petitioner also reported a net_loss of dollar_figure for similarly petitioner did not make a net profit from his gold mining activity in or although at trial he did not know the exact amounts of his losses for those years thus in years of operations which do not include his prospecting years prior to petitioner has established only a string of losses with no indication of realizing any profit as this court has stated we recognize that gold mining is a risky business and also that if it is successful it will pay off well and that some people are willing to take the risk for the anticipated reward but where as here efforts had been made to mine this property for years according to the evidence without sufficient production to report any income from mining it would be a pipe dream to expect to make a profit without some change_in_circumstances and there is no evidence that changes were made that would materially increase production cannon v commissioner tcmemo_1990_148 affd 949_f2d_345 10th cir this factor favors respondent the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s objective -- - an occasional small profit from the activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit however substantial profit though only occasional would generally be indicative that an activity is engaged in for profit where the investment or losses are comparatively small moreover an opportunity to earn a substantial ultimate profit ina highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated sec_1_183-2 income_tax regs in none of the years that petitioner carried on the activity did he ever realize a net profit the record demonstrates an activity generating large losses without even an occasional profit such evidence does not support the conclusion that the activity 1s engaged in for profit in addition the record does not reveal a an opportunity to earn a substantial ultimate profit in a highly speculative venture see id while gold mining is highly speculative petitioner presented no evidence of being able to achieve a substantial ultimate profit he did not change his methodology or consult experts to improve his profitability he believed it was simply a matter of having more time yet he could not devote more time to the activity because of his other gainful employment and he was not willing to give up his gainful employment to devote more time to gold mining petitioner therefore has not shown that a profit was attainable cf tinnell v commissioner tcmemo_2001_106 occasional profits factor favored the taxpayer’s position where objective facts supported his contention that a profit from a mining venture was attainable this factor favors respondent the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1 b income_tax regs petitioner supported himself during the years at issue with wages earned in his primary job as a deck engineer and hydraulic equipment operator his wage and unemployment income increased significantly during these years from dollar_figure in to dollar_figure in and dollar_figure in at the same time petitioner reported net losses of dollar_figure in dollar_figure in and dollar_figure in from his gold mining activity these losses in effect sheltered substantial amounts of petitioner’s salary and wage income this factor favors respondent - - the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs petitioner’s activity was risky laborious and time consuming it involved back-breaking work underwater diving for extended periods travel and hauling operating and maintaining heavy equipment although petitioner obviously derived some element of enjoyment from the activity the small element of personal pleasure did not outweigh the work element enjoyment is not prohibited in an activity engaged in for profit and suffering has never been made a prerequisite to deductibility 59_tc_312 this factor favors petitioner on this record the court holds that petitioner did not engage in the activity of gold mining during and with the bona_fide objective of making a profit within the intent and meaning of sec_183 accordingly petitioner is entitled to deductions related to the activity only as provided in sec_183 respondent is sustained on the principal issue the second issue is whether petitioner is entitled to a deduction of any expenses_incurred in connection with his gold mining activity in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity --- - is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the total gross_income derived from the activity exceeds the deductions allowed by sec_183 b as noted earlier petitioner reported gross_sales of gold of dollar_figure dollar_figure and dollar_figure respectively for each of the years at issue under sec_183 petitioner is entitled to deduct expenses up to the amount of his gross_sales even though the activity was not engaged in for profit in the notice_of_deficiency respondent disallowed all the expenses claimed on schedule c of petitioner’s return for each of the years in guestion for lack of substantiation petitioner was not allowed deductions equal to the gross_receipts he reported for each of the years in question although as noted earlier petitioner’s books_and_records did not satisfy the recordkeeping requirements of the code the court is nevertheless satisfied on this record that petitioner incurred expenses equal to the gross_sales he reported for the years in guestion on the basis of 39_f2d_540 2d cir petitioner is allowed deductions of dollar_figure dollar_figure and dollar_figure with respect to his gold mining activity for and respectively -- - the third issue is whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return for sec_6651 provides for an addition_to_tax if a tax_return is not filed timely unless the taxpayer establishes that the failure_to_file did not result from willful neglect and that the failure_to_file was due to reasonable_cause willful neglect has been construed to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause_generally requires a taxpayer to demonstrate that he or she exercised ordinary business care or prudence sec_301_6651-1 proced admin regs petitioner’s tax_return was signed on date and received by respondent on date that return was thus filed more than year after its due_date of date petitioner presented no evidence of reasonable_cause or the lack of willful neglect for the late filing of his return respondent is sustained on this issue the final issue is whether petitioner is liable for accuracy-related_penalties for the years and sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec - - a and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances see stubblefield v commissioner tcmemo_1996_537 citing 104_tc_352 sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner supra citing beard v commissioner t c memo sec_1_6664-4 income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including -- - the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id the court holds that petitioner acted negligently with respect to the underpayment in this case ‘ negligence’ includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioner failed to keep adequate books_and_records in light of his filing history and the conclusions with respect to the gold mining activity it is clear that petitioner made no honest attempt to determine the correctness of his deductions respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
